    Case 2:19-cv-14199-DMM Document 3 Entered on FLSD Docket 06/11/2019 Page 1 of 10

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                        SouthernDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                           Florida


    CENTER FOR BIOLOGICAL DIVERSITY, et al.                             )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                             Civil Action No.
                                                                        )
      U.S. ARMY CORPS OF ENGINEERS, et al.                              )                     2:19-cv-14199-DMM
                                                                        )
                                                                        )
                                                                        )
                           Defendant(s)                                 )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) U.S. Army Corps of Engineers
                                           441 G Street NW
                                           Washington, DC 20314-1000




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jaclyn Lopez
                                           Center for Biological Diversity
                                           P.O. Box 2155
                                           St. Petersburg, FL 33731



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:       Jun 11, 2019                                                                               s/ C.Davis

                                                                                            Signature of Clerk or Deputy Clerk
    Case 2:19-cv-14199-DMM Document 3 Entered on FLSD Docket 06/11/2019 Page 2 of 10

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                        SouthernDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                           Florida


    CENTER FOR BIOLOGICAL DIVERSITY, et al.                             )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                             Civil Action No.
                                                                        )
      U.S. ARMY CORPS OF ENGINEERS, et al.                              )                     2:19-cv-14199-DMM
                                                                        )
                                                                        )
                                                                        )
                           Defendant(s)                                 )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Colonel Andrew Kelley, Commander and District Engineer
                                           U.S. Army Corps of Engineers, Jacksonville District
                                           P.O. Box 4970
                                           Jacksonville, FL 32232-0019




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jaclyn Lopez
                                           Center for Biological Diversity
                                           P.O. Box 2155
                                           St. Petersburg, FL 33731



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:       Jun 11, 2019                                                                               s/ C.Davis

                                                                                            Signature of Clerk or Deputy Clerk
    Case 2:19-cv-14199-DMM Document 3 Entered on FLSD Docket 06/11/2019 Page 3 of 10

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                        SouthernDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                           Florida


    CENTER FOR BIOLOGICAL DIVERSITY, et al.                             )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                             Civil Action No.
                                                                        )
      U.S. ARMY CORPS OF ENGINEERS, et al.                              )                     2:19-cv-14199-DMM
                                                                        )
                                                                        )
                                                                        )
                           Defendant(s)                                 )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) U.S. Department of the Interior
                                           1849 C Street, NW
                                           Washington, DC 20240




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jaclyn Lopez
                                           Center for Biological Diversity
                                           P.O. Box 2155
                                           St. Petersburg, FL 33731



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:       Jun 11, 2019                                                                               s/ C.Davis

                                                                                            Signature of Clerk or Deputy Clerk
    Case 2:19-cv-14199-DMM Document 3 Entered on FLSD Docket 06/11/2019 Page 4 of 10

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                        SouthernDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                           Florida


    CENTER FOR BIOLOGICAL DIVERSITY, et al.                             )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                             Civil Action No.
                                                                        )
      U.S. ARMY CORPS OF ENGINEERS, et al.                              )                     2:19-cv-14199-DMM
                                                                        )
                                                                        )
                                                                        )
                           Defendant(s)                                 )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) David Bernhardt, Secretary
                                           U.S. Department of the Interior
                                           1849 C Street, NW
                                           Washington, DC 20240




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jaclyn Lopez
                                           Center for Biological Diversity
                                           P.O. Box 2155
                                           St. Petersburg, FL 33731



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:       Jun 11, 2019                                                                               s/ C.Davis

                                                                                            Signature of Clerk or Deputy Clerk
    Case 2:19-cv-14199-DMM Document 3 Entered on FLSD Docket 06/11/2019 Page 5 of 10

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                        SouthernDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                           Florida


    CENTER FOR BIOLOGICAL DIVERSITY, et al.                             )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                             Civil Action No.
                                                                        )
      U.S. ARMY CORPS OF ENGINEERS, et al.                              )                     2:19-cv-14199-DMM
                                                                        )
                                                                        )
                                                                        )
                           Defendant(s)                                 )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) National Marine Fisheries Service
                                           1315 East-West Highway, 14th Floor
                                           Silver Spring, MD 20910




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jaclyn Lopez
                                           Center for Biological Diversity
                                           P.O. Box 2155
                                           St. Petersburg, FL 33731



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:       Jun 11, 2019                                                                               s/ C.Davis

                                                                                            Signature of Clerk or Deputy Clerk
    Case 2:19-cv-14199-DMM Document 3 Entered on FLSD Docket 06/11/2019 Page 6 of 10

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                        SouthernDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                           Florida


    CENTER FOR BIOLOGICAL DIVERSITY, et al.                             )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                             Civil Action No.
                                                                        )
      U.S. ARMY CORPS OF ENGINEERS, et al.                              )                     2:19-cv-14199-DMM
                                                                        )
                                                                        )
                                                                        )
                           Defendant(s)                                 )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Dr. Roy E. Crabtree, Regional Administrator
                                           National Marine Fisheries Service, Southeast Regional Office
                                           263 13th Avenue South
                                           St. Petersburg, FL 33701




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jaclyn Lopez
                                           Center for Biological Diversity
                                           P.O. Box 2155
                                           St. Petersburg, FL 33731



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:       Jun 11, 2019                                                                               s/ C.Davis

                                                                                            Signature of Clerk or Deputy Clerk
    Case 2:19-cv-14199-DMM Document 3 Entered on FLSD Docket 06/11/2019 Page 7 of 10

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                        SouthernDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                           Florida


    CENTER FOR BIOLOGICAL DIVERSITY, et al.                             )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                             Civil Action No.
                                                                        )
      U.S. ARMY CORPS OF ENGINEERS, et al.                              )                     2:19-cv-14199-DMM
                                                                        )
                                                                        )
                                                                        )
                           Defendant(s)                                 )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) U.S. Fish and Wildlife Service
                                           1849 C Street, NW
                                           Washington, DC 20240




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jaclyn Lopez
                                           Center for Biological Diversity
                                           P.O. Box 2155
                                           St. Petersburg, FL 33731



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:       Jun 11, 2019                                                                               s/ C.Davis

                                                                                            Signature of Clerk or Deputy Clerk
    Case 2:19-cv-14199-DMM Document 3 Entered on FLSD Docket 06/11/2019 Page 8 of 10

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                        SouthernDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                           Florida


    CENTER FOR BIOLOGICAL DIVERSITY, et al.                             )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                             Civil Action No.
                                                                        )
      U.S. ARMY CORPS OF ENGINEERS, et al.                              )                     2:19-cv-14199-DMM
                                                                        )
                                                                        )
                                                                        )
                           Defendant(s)                                 )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Margaret Everson, Principal Deputy Director
                                           U.S. Fish and Wildlife Service
                                           1849 C Street, NW
                                           Washington, DC 20240




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jaclyn Lopez
                                           Center for Biological Diversity
                                           P.O. Box 2155
                                           St. Petersburg, FL 33731



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:       Jun 11, 2019                                                                               s/ C.Davis

                                                                                            Signature of Clerk or Deputy Clerk
    Case 2:19-cv-14199-DMM Document 3 Entered on FLSD Docket 06/11/2019 Page 9 of 10

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                        SouthernDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                           Florida


    CENTER FOR BIOLOGICAL DIVERSITY, et al.                             )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                             Civil Action No.
                                                                        )
      U.S. ARMY CORPS OF ENGINEERS, et al.                              )                     2:19-cv-14199-DMM
                                                                        )
                                                                        )
                                                                        )
                           Defendant(s)                                 )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) William Barr, Attorney General
                                           U.S. Department of Justice
                                           950 Pennsylvania Avenue, NW
                                           Washington, DC 20530-0001




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jaclyn Lopez
                                           Center for Biological Diversity
                                           P.O. Box 2155
                                           St. Petersburg, FL 33731



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:       Jun 11, 2019                                                                               s/ C.Davis

                                                                                            Signature of Clerk or Deputy Clerk
   Case 2:19-cv-14199-DMM Document 3 Entered on FLSD Docket 06/11/2019 Page 10 of 10

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                        SouthernDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                           Florida


    CENTER FOR BIOLOGICAL DIVERSITY, et al.                             )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                             Civil Action No.
                                                                        )
      U.S. ARMY CORPS OF ENGINEERS, et al.                              )                     2:19-cv-14199-DMM
                                                                        )
                                                                        )
                                                                        )
                           Defendant(s)                                 )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Ariana Fajardo Orshan, U.S. Attorney
                                           U.S. Attorney's Office
                                           101 South U.S. 1, Suite 3100
                                           Ft. Pierce, FL 34950




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jaclyn Lopez
                                           Center for Biological Diversity
                                           P.O. Box 2155
                                           St. Petersburg, FL 33731



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:       Jun 11, 2019                                                                               s/ C.Davis

                                                                                            Signature of Clerk or Deputy Clerk
